Citation Nr: 0432108	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions in May 2002 and in November 2002, which 
collectively denied service connection for degenerative joint 
disease of the lumbar spine.  

In April 2004, a hearing was conducted before the Board. 

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The veteran is seeking service connection for degenerative 
joint disease of the lumbar spine.  He attributes this 
condition to an inservice injury. 

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, a medical opinion letter from W. 
Unis, M.D., dated in September 2002, noted that he began 
treating the veteran for low back problems eighteen years 
earlier.  Under the circumstances of this case, including no 
actual post service treatment records for a low back 
condition until 2000, the veteran's actual treatment records 
from Dr. Unis should be obtained.  As part of the VA's duty 
to assist the veteran in developing evidence in support of 
his claim, the RO should attempt to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO should also ask the veteran for his assistance in 
obtaining any other post service medical treatment records 
relating to his low back disorder which may exist.  During 
the course of his appeal, the veteran has identified multiple 
treatment providers that he has seen for his back disorder.  
However, he only submitted one 
VA Form 21-4142, "Authorization for Release of 
Information," which is required for the RO to obtain his 
treatment records.  Accordingly, the veteran should again be 
asked to assist the RO in obtaining any relevant post service 
medical records which may be available.  

Following his April 2004 hearing before the Board, additional 
pertinent evidence was received, and this evidence has not 
been reviewed by the RO.  Specifically, a lay statement, 
dated in April 2004, was received from the veteran's former 
employee.  The Board must return the case to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31; 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The veteran should be invited to 
submit all pertinent evidence in his 
possession, relevant to his claim for 
service connection for degenerative joint 
disease of the lumbar spine.  See 
38 C.F.R. § 3.159(b).  In particular, he 
should be asked to submit the earliest 
contemporaneous evidence that he has, 
medical or otherwise, showing the 
existence of a lumbar spine disability.

2.  The RO should have the veteran 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his degenerative joint disease of the 
lumbar spine since his discharge from 
active duty service in January 1956.  In 
doing so, the veteran should be asked to 
complete, sign and return a VA Form 21-
4142, "Authorization for Release of 
Information," for each and every medical 
treatment provider he identifies (unless 
he is certain that no treatment records 
are available).  The Board is 
particularly interested in obtaining the 
veteran's actual treatment records from 
W. Unis, M.D.  The RO should then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should review the 
veteran's claim for service connection 
for degenerative joint disease of the 
lumbar spine.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




